Baker-G v. City of Waco et al                                       















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-274-CV

     GARY BAKER,
                                                                                              Appellant
     v.

     CITY OF WACO, TEXAS, AND FRANK BLAIR,
                                                                                              Appellees
 

From the 19th District Court 
McLennan County, Texas
Trial Court # 93-1197-1
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On June 12, 1995, the court granted the City of Waco and Frank Blair a take-nothing
judgment against Gary Baker based on their joint motion for a summary judgment asserting
governmental and official immunity.  Although Baker appealed from the judgment, on October
26 he filed a motion to dismiss his appeal.  In the relevant portion, Rule 59(a) provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as follows:
(A)  In accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the judgment
appealed from, with notice to all other parties; provided, that no other party
shall be prevented from seeking any appellate relief it would otherwise be
entitled to.  
Tex. R. App. P. 59(a).
      Baker has certified that he served the motion on the City and Blair, neither of whom seek
affirmative relief in this court.  Thus, the motion to dismiss is granted.  
      The cause is dismissed with Baker to bear the costs.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed November 8, 1995
Do not publish

med.
 
                                                                                     BOB L. THOMAS
                                                                                     Chief Justice

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Affirmed
Opinion delivered and filed September 2, 1992
Do not publish